Defendants have appealed from an order of the Albany Special Term of the Supreme Court granting plaintiffs’ motion for a temporary injunction and denying the cross motion of defendants Sullivan County Steam Laundry Company, Inc., and Meyer Kaplan to dismiss the first and second causes of action set forth in the complaint and also determining that whether or not plaintiffs are entitled to a declaratory judgment shall await the trial of the action. Defendant Okun has also appealed an order of the Albany Spéeial Term of the Supreme Court denying his motion to;dismiss the complaint pursuant to rules 106 and 107 of the Civil Practice Act. For *917the facts in this case see opinion of Mr. Justice Murray (91 N. Y. S. 2d 144). Orders appealed from unanimously affirmed, with $25 costs and disbursements. Present — Heffernan, J. P., Brewster, Deyo, Bergan and Coon, JJ. [See 278 App. Div. 726.]